Mahoning County, Nos. 92 C.A 165, 92 C.A. 166 and 92 C.A 162. This cause is pending before the court on the filing of motions for an order directing the Court of Appeals for Mahoning County to certify its record. Appellants’ (Cincinnati Insurance Company et al.) request for extension of time to file a memorandum in support of jurisdiction was denied by this court on December 21, 1993. It appears from the records of this court that appellants (Cincinnati Insurance Company et al.) have not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore have failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that the appeal of Cincinnati Insurance Company et al. be, and the same is hereby, dismissed sua sponte, effective February 14, 1994.
This cause remains pending in all other respects.